Citation Nr: 1228713	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastrointestinal (GI) disorder, to include as due to service-connected residuals of prostate cancer.  

2.  Entitlement to an increased rating in excess of 60 percent for residuals of prostate cancer.  

3.  Entitlement to a compensable rating for nodule, flexor tendon sheath, right ring finger.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, February 1989 to June 1989, and May 1991 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied entitlement to the above claimed benefits.  

In August 2007, the Veteran withdrew his request for a personal hearing at the RO.  He failed to appear for a hearing before the Board at the RO scheduled for June 2012.  There is no pending hearing request.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

In a June 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to service connection for a GI disorder, entitlement to an increased rating in excess of 60 percent for residuals of prostate cancer, and entitlement to a compensable rating for nodule, flexor tendon sheath, right ring finger.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of service connection for a GI disorder, an increased rating in excess of 60 percent for residuals of prostate cancer, and a compensable rating for nodule, flexor tendon sheath, right ring finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. 
§ 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2012 statement, the Veteran stated that he would like to withdraw his appeal for service connection for a GI disorder, an increased rating in excess of 60 percent for residuals of prostate cancer, and a compensable rating for nodule, flexor tendon sheath, right ring finger.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of service connection for a GI disorder, an increased rating in excess of 60 percent for residuals of prostate cancer, and a compensable rating for nodule, flexor tendon sheath, right ring finger is dismissed.


ORDER

The claim for entitlement to service connection for a GI disorder, an increased rating in excess of 60 percent for residuals of prostate cancer, and a compensable rating for nodule, flexor tendon sheath, right ring finger is dismissed.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


